HAHN, J.
This is a petition for divorce and was heard upon petitioner’s motion for temporary allowance and counsel fees and upon respondent’s motion that the petition be dismissed upon the ground that the parties have not resided in the 'State of Rhode Island for two years next before the filing of this petition.
The questions raised upon the petition to dismiss are of sufficient importance and involve questions of law and fact which should be heard and determined at the final hearing, and for that reason said petition is dismissed without prejudice to the right of respondent to raise said questions at the hearing on the merits.
The petitioner is allowed $5 per week alimony commencing from and after October 11, 1930, the first payment, covering two weeks, to be made on October 25, 1930; thereafterwards on each Saturday alimony for one week is to be paid.
There is a further allowance of $25 counsel fees and $5 witness fees to be paid on or before December 1st, 1930.
A decree may be prepared in accordance with the terms of this rescript.